232 F.2d 635
Matter of the Petition for Review of an Administrative Agency action of Maria Rodriguez Gomez GARCIA, Petitioner Appellant,v.Edward J. SHAUGHNESSY, District Director, New York District, Immigration and Naturalization Service, Respondent-Appellee.
No. 306.
Docket 23922.
United States Court of Appeals Second Circuit.
Argued May 9, 1956.
Decided May 9, 1956.

Appeal from the United States District Court for the Southern District of New York; Sylvester J. Ryan, Judge.
George Moerman, New York City (Nicholas Atlas, New York City, of counsel), for appellant.
Paul W. Williams, U. S. Atty., for Southern Dist. of N. Y., New York City (Charles J. Hartenstine, Jr., Asst. U. S. Atty., New York City, of counsel), for appellee.
Before CLARK, Chief Judge, and FRANK and HINCKS, Circuit Judges.
PER CURIAM.


1
Judgment affirmed in open court.